1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CHARLES W. CROUCH, GLADYS
 3 CROUCH, and CHARLES K. CROUCH,

 4       Plaintiffs-Appellants,

 5 v.                                                                  NO. 28,958

 6 LEONARD SHEFFIELD and
 7 JANE SHEFFIELD,

 8       Defendants-Appellees.


 9 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
10 Jerry H. Ritter, Jr., District Judge

11 Klipstine, Fredlund & Bowlin, L.L.C.
12 James W. Klipstine Jr.
13 Hobbs, NM

14 for Appellants

15 Robert M. Doughty II
16 Alamogordo, NM

17 for Appellees



18                           MEMORANDUM OPINION

19 CASTILLO, Judge.

20       Plaintiffs filed an appeal in which they argue the district court erred by
 1 dismissing their case under Rule 1-041(E)(1) NMRA because they engaged in timely

 2 action in pursuit of their claims prior to the filing of Defendants’ motion to dismiss.

 3 This Court issued a calendar notice assigning this case to the summary calendar and

 4 proposing summary reversal on January 13, 2008. Defendants have filed a response

 5 to our calendar notice and state they will not submit a memorandum in opposition to

 6 our proposed summary reversal.

 7        Accordingly, the district court’s dismissal is reversed for the reasons stated in

 8 our calendar notice.

 9        IT IS SO ORDERED.



10                                              ________________________________
11                                              CELIA FOY CASTILLO, Judge

12 WE CONCUR:



13 _________________________________
14 MICHAEL D. BUSTAMANTE, Judge



15 ________________________________
16 MICHAEL E. VIGIL, Judge